MORRISON, Presiding Judge.
Appellant is under indictment for murder. Upon his application, bail was refused, pending trial. This appeal is from that order.
In line with the policy of this Court, the facts will not be stated in detail. Suffice it to say that the State relies almost entirely upon the appellant’s confession made 18 months after the death of the deceased. At the hearing on the writ, the testimony raised the issue as to the voluntary nature of the confession.
*107Ex parte Brinker, 125 Tex.Cr.R. 109, 67 S.W.2d 318, and Ex parte Prince, 153 Tex.Cr.R. 569, 223 S.W.2d 241, have been cited and are in a measure persuasive. The judgment of the trial court is reversed, and bail is fixed at the sum of $10,000.
It is so ordered.